Citation Nr: 0122609	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
June 1944.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998, the Board remanded 
the case to the RO for additional development.  The RO has 
now returned the case to the Board for appellate review.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the psychiatric 
disability from 30 to 50 percent; however, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's paranoid schizophrenia is manifested by a 
flat affect; anxiety; depression; sleep disturbances; 
problems with judgment, concentration and long- and short-
term memory; some hallucinations; inability to establish or 
maintain effective social and occupational relationships; an 
inability to handle stressful circumstances; and rare 
suicidal thoughts.  

3.  The appellant is currently receiving medication for his 
psychiatric disability.

4.  The appellant's psychiatric disability is productive of 
occupational and social impairment with deficiencies in most 
areas but not total occupational and social impairment.

5.  The appellant has a ninth grade education.  The 
appellant's work experience most recently consists of gainful 
employment as a sheet metal worker; he last worked full-time 
in 1982.

6.  The appellant's service-connected disability, as a result 
of this decision, consists of a psychiatric disability 
evaluated as 70 percent disabling. 

7.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is more likely than not 
that the appellant's service-connected disability is of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an evaluation of 70 
percent, but not more, for a psychiatric disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9203 (2000); 66 Fed. Reg. 45620 (August 29, 2001).

2.  With resolution of reasonable doubt in the appellant's 
favor, his psychiatric disability precludes him from securing 
or following a substantially gainful occupation; thus a total 
rating based on individual unemployability is warranted.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2000); 66 Fed. Reg. 45620 (August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for a schedular evaluation of 70 
percent, but not more, for a psychiatric disability have been 
met.  The Board also finds that the appellant meets the 
criteria for individual unemployability.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995).  

The most current evidence of the present level of disability 
includes the reports from VA psychiatric examinations 
conducted in January 1997, February 1999, and August 1999; 
private treatment records dated between 1994 and 2000, and VA 
outpatient treatment records dated between 1994 and 1998.

I.  Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  Under the 
current criteria under the General Rating Formula for Mental 
Disorders, total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9203.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) stated that a "GAF of 50 is defined as 
['][s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).[']"  The DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition) 
describes a 41 to 50 rating as involving serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  A 31 to 40 rating is described as involving 
some impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  The example given was 
that of a depressed man who avoided friends, neglected family 
and was unable to work.  The appellant's GAF score over the 
past few years has ranged from 41 to only 50 at best.  

In January 1997, a VA psychiatrist examined the appellant and 
described his affect as flat and his mood as depressed.  The 
appellant demonstrated little spontaneous verbalization.  His 
insight and judgment appeared to be somewhat diminished.  
There was no evidence of suicidal or homicidal ideation.  The 
appellant's wife stated that the appellant had outbursts over 
trivial things and that he was becoming increasingly 
suspicious.  The examiner rendered a diagnosis of 
schizophrenia, paranoid type, now with depressive features.  
The examiner also stated that the appellant's current level 
of social, vocational and occupational adjustment appeared to 
be deteriorating.  

In February 1999, a VA psychiatrist examined the appellant.  
The appellant stated that he felt real sad and was unable to 
sleep anymore.  He also reported paranoid delusions and 
persistent auditory hallucinations.  He denied suicidal and 
homicidal ideation.  The examiner stated that the appellant 
appeared to maintain minimal personal hygiene and other basic 
activities of daily living.  The appellant was fully 
oriented, but his long-term memory was impaired.  The 
examiner stated that the appellant's short-term memory, 
concentration and judgment were severely impaired.  His 
speech was slow and mildly disorganized and his mood was 
depressed.  The examiner stated that the appellant's sleep 
impairment appeared to be chronic in nature.  The symptoms 
associated with the appellant's psychosis were said to be 
frequent and severe in nature with no real periods of 
remission in the previous twelve months.  

The examiner rendered an Axis I diagnosis of schizophrenia, 
paranoid type, chronic, severe and a current GAF score of 41.  
The appellant was noted to be limited in his social and 
occupational functioning due to the schizophrenia.  The 
examiner stated that the appellant was "unable to establish 
or maintain effective social and occupational relationships 
due to his service-connected psychosis."  The examiner also 
stated that the appellant "cannot handle stressful 
circumstances due to his service-connected psychosis."

In August 1999, a VA psychologist examined the appellant.  
The appellant complained of not being able to get more than 
four hours of sleep per night.  He denied auditory or visual 
hallucinations, but did reveal suspiciousness.  He said that 
he felt anxious and uptight and that he was depressed.  The 
appellant admitted to suicidal thoughts, but none in the past 
year.  On mental status examination, the appellant's speech 
was clear and relevant and he was oriented times four.  There 
was no overt evidence of hallucinations, delusions or 
paranoia.  The psychologist stated that the appellant's 
remote memory was mildly impaired and that his recent memory 
was moderately impaired.  The appellant was described as 
tense and flat of affect with a mood of moderate depression.  

The psychologist noted that, although the appellant was not 
currently hallucinating, he was tense, moderately depressed, 
experiencing sleep difficulties and was suspicious and 
distrustful of others.  The examiner rendered an Axis I 
diagnosis of schizophrenia, paranoid type, in partial 
remission and a current GAF score of 50.  The examiner opined 
that the appellant was unemployable primarily due to his 
physical problems, but even if he were employable, "his 
anxiety, depression, insomnia and distrustfulness would 
significantly impact his performance in a negative way."

The private medical evidence of record includes two written 
statements from a physician who has treated the appellant for 
many years.  The first statement, dated in November 1996, 
indicates that the appellant's depression had worsened over 
the previous year and that he was much more significantly 
impaired because of it.  The second statement, dated in 
January 2000, indicated that the appellant's psychiatric 
problems had markedly increased in the previous three to four 
years.  His level of functioning was said to be markedly 
reduced at the present time.  The physician stated that the 
appellant's symptoms included distractibility, depression, 
lethargy and weakness.  These were described as persistent in 
spite of medication and the doctor concluded that they were 
clearly psychiatric in origin.  The doctor also opined that 
the appellant was totally disabled due to his service-related 
psychiatric problems.

The evidence of record establishes that the appellant has 
expressed some suicidal ideation on only one occasion.  There 
is no evidence of record that he ever engaged in obsessional 
rituals.  The evidence demonstrates near-continuous 
depression that has affected the appellant's ability to 
function independently, appropriately and effectively.  There 
is some documentation in the record of unprovoked 
irritability but not of any periods of violence, or any 
spatial disorientation or any neglect of personal appearance 
and hygiene.  The evidence does indicate that the appellant 
demonstrates such symptoms as: anxiety, depression, moderate 
to severe impairment of short-term memory, concentration and 
judgment, as well as disturbances of motivation and mood and 
an inability to establish and maintain effective work and 
social relationships.  The evidence of record also shows that 
the appellant cannot handle stressful circumstances due to 
his service-connected psychosis.  While the evidence of 
record does not demonstrate that the appellant suffers from 
such symptoms as panic attacks (weekly or less often), he 
does suffer from chronic sleep impairment, moderate to severe 
memory loss and he does demonstrate reduced reliability and 
productivity due to distractibility and problems with 
concentration, as well as some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 70 percent for the appellant's 
psychiatric disability.  The medical evidence shows that the 
appellant's psychiatric symptomatology has been severe enough 
such that the recent GAF scores assigned by VA examiners have 
ranged between 41 and 50.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to the schizophrenia since they consider the 
his overall industrial impairment due to his psychiatric 
illness.  The appellant has demonstrated significant memory, 
concentration and thought processing difficulties.  For 
example, the psychiatric findings of February 1997 explicitly 
found severe impairment of short-term memory, concentration 
and judgment, significant mood disturbance, an inability to 
establish or maintain effective relationships, and an 
inability to handle stressful circumstances.  The Board finds 
that these psychiatric symptoms, coupled with the appellant's 
GAF scores, more closely approximate a 70 percent evaluation.

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to a 100 percent schedular rating.  The evidence of 
record does not indicate that the appellant suffers from 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  Nor does the evidence of 
record indicate that the appellant suffers from total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In reaching 
its conclusion, the Board notes that despite some significant 
psychiatric symptoms, the appellant's speech, behavior and 
manner are essentially appropriate much of the time.

II.  Individual unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable. 38 C.F.R. §§ 3.340, 4.16.

Presently, the appellant has a single service-connected 
disability rated, as a result of the above grant of benefits, 
at 70 percent.

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary, to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

In this case it is noted that the appellant has only nine 
years of education, and has had occupational experience in 
farming and sheet metal work.  He has reported that he last 
worked in 1982.

Based on its review of the relevant evidence relating to the 
psychiatric disability discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by his psychiatric disability as he is due to his other non-
service-connected impairments.  The depression and anxiety, 
attention deficits, moderately to severely impaired short-
term memory, concentration and judgment, distrustfulness and 
poor impulse control clearly interfere with the appellant's 
capacity to engage in substantially gainful employment.  As 
the appellant has been found by a VA psychiatrist to be 
unable to establish or maintain effective social and 
occupational relationships and to be unable to handle 
stressful circumstances and since unemployability has been 
implied by a VA psychologist because his psychiatric 
symptomatology would "significantly impact his performance 
in a negative way," a total disability based upon individual 
unemployability is warranted.

III. Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's two claims have been fulfilled, particularly in 
light of the grants of benefits herein.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim and 
the individual unemployability claim have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide further 
assistance to the appellant.  Thus, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issues on appeal, and 
that the duty to assist appellant has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. § 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001).



ORDER

Entitlement to a schedular evaluation of 70 percent, but not 
more, for the appellant's psychiatric disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

